El Juez Asociado Señor Travieso
emitió la opinión del tribunal.
El Fiscal del Distrito de San Juan formuló dos acusacio-nes contra el apelante, imputándole en la primera la pose-sión y dominio de una pistola, sin haberla declarado por es-crito al Jefe de la Policía de Río Piedras; y en la segunda, la portación ilegal de la misma arma.
Condenado a pagar una multa de $50 por no haber re-gistrado la pistola y a un mes de cárcel por portarla ilegal-*251mente, el acusado apeló de ambas sentencias, tramitándose ambos recursos conjuntamente.
Alega el apelante que las sentencias recurridas no están justificadas por la evidencia y son contrarias a derecho; y que el juez sentenciador actuó con prejuicio y abusó de su discreción al apreciar la prueba.
De acuerdo con la del fiscal, el acusado y Acisclo Serrano, ambos empleados del Manicomio Insular, tuvieron un dis-gusto personal y se fueron a las manos. El acusado sacó de su persona una pistola. Intervinieron otros empleados para separar a los que peleaban, y uno de dichos empleados, José Félix Freyre, desarmó al acusado, quitándole la pis-tola, la cual no estaba cargada pues le faltaba el peine. Otro testigo, Alejandro Abrahams, también empleado del Manico-mio, declaró que encontrándose él supervisando uno de los pabellones, acudió al sitio del suceso al oír las voces que de-cían “vengan acá, vengan acá, que hay una pelea” y presen-ció cuando tres empleados sujetaban al acusado y le quita-ban una pistola. El arma así ocupada fué entregada por el empleado Freyre al Sr. Romany, también empleado del ma-nicomio, quien 1¿ entregó a la policía. La defensa hizo cons-tar en el récord su admisión de que la pistola no estaba ins-crita.
La prueba de la defensa, a la cual no dió crédito la corte sentenciadora, tendía a demostrar que la pistola en cuestión había sido encontrada entre la ropa sucia de los pacientes del Manicomio por el empleado Francisco Reyes; que éste entregó el arma al Supervisor Artemio Aponte, poniéndola sobre un armario. Declaró Aponte que no vió quién cogió la pistola en el momento de la pelea, pero que sabe que se la quitaron al acusado en la galería; que el acusado y Serrano pelearon primero sin la pistola, la cual apareció más tarde en la galería, que cuando ellos empezaron a pelear en. la oficina no había arma alguna y pelearon' a los pescozones y que entonces él, Aponte, los mandó a sacar de la oficina para la galería.
*252A nuestro juicio, la prueba de cargo es suficiente para justificar las dos. sentencias recurridas.. De dicha prueba, así como de la declaración del testigo Aponte, se desprende claramente que el acusado poseía y portaba el arma, no ac-cidentalmente, como pretende la defensa, y sí como dueño. No se trata de un caso en que el acusado al verse agredido echa mano a un arma que encuentra a su alcance y se de-fiende con ella. El acusado en el presente caso comenzó a pelear con su adversario dentro de la oficina del Supervisor, usando ambos adversarios los puños como único medio de defensa. Se les echó a ambos de la oficina. Continuó la lucha en la galería, y fue allí y entonces que el acusado sacó y esgrimió la pistola que portaba sobre su persona, sin ha-berla inscrito.
No hubo error ni prejuicio en la apreciación de la prueba. Ambas, sentencias deben ser confirmadas.